I respectfully dissent from the majority's opinion Attorney Day has no standing to challenge the trial court's decision denying approval of him as counsel for the minor. Having been retained by the minor's step-grandmother to do so, I believe Attorney Day has a cognizable interest and standing to challenge the trial court's decision not to approve or recognize his representation of the minor. Having so concluded, I would overrule Attorney Day's second assignment of error on the merits. The trial court did not abuse its discretion in not approving his representation of the minor for the reasons set forth in its March 3, 2000 Judgment Entry quoted in the Majority Opinion, supra. Having determined the trial court did not err in not approving Attorney Day as attorney for the minor, I concur with the majority Attorney Day has no standing to raise the first and third assignments of error.